DETAILED ACTION

The following is a final office action is response to communications received on 04/06/2022.  Claims 21-40 are currently pending and addressed below.  Claims 1-20 are cancelled.  Claims 21-36 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. Applicant argues that Cui fails to disclose coupling a spacer to a bone in a pre-operatively planned corrected position as currently amended.  The examiner respectfully disagrees.  Cui teaches wherein the implant may be constructed before the procedure (Col 4: lines 37-40).  Therefore, Cui teaches the newly amended pre-operatively corrected position.  
An updated/new ground(s) of rejection is made infra in view of Cui addressing all of the claim limitations as necessitated by amendment.  
Any further arguments are moot as they do not apply to any of the references as being used in the current rejection. The examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (US 9,579,204).  Please refer to annotated figure 8 below in consideration of the following rejection:

    PNG
    media_image1.png
    1428
    695
    media_image1.png
    Greyscale

Regarding Claim 37, Cui teaches a method, comprising: coupling a first spacer (shown) to a joint space (Col 3: lines 43-45) of a first bone (shown) in a pre-operatively planned corrected position (Col 4: lines 37-40), the first spacer defining a body extending between a first surface (shown) and a second surface (shown), wherein a bone contacting surface is positioned in contact with a resected bone space (Col 4: 36-40);
coupling a second spacer (shown) to a second bone in a pre-operatively planned corrected position (Col 4: lines 37-40), the second spacer defining a body extending between a first surface (shown) and a second surface (shown);
coupling an upper surface of a first shim (shown) to the second surface of the first spacer; and
coupling a lower surface of the first shim (shown) to the second surface of the second spacer (in this scenario the 2nd shim set forth in the annotated figure would be removed), wherein the first spacer and the second spacer position the first bone and the second bone in a predetermined alignment, and wherein the first shim has a predetermined thickness (Col 6: lines 17-30) configured to correct laxity between the first bone and the second bone.
Cui further teaches that it is understood that the implant can contain any required amount of blocks (Col 5: lines 24-26) and that the blocks may contain end or capping blocks with no joining features (Col 4: lines 54-61).
Regarding Claim 38, Cui teaches wherein the method further comprises coupling a second shim (shown) between the first shim and the second spacer.  
Regarding Claim 39, Cui teaches wherein the method comprises inserting a dovetail element (Fig 8) extending from the upper surface of the first shim into a dovetail recess defined by the second surface of the first spacer to couple the first shim to the first spacer.
Regarding Claim 40, Cui teaches wherein the method comprises inserting a mating element (dovetail shown in Fig 8) extending from the second surface of the second spacer into a recess defined by the lower surface of the first shim (as in claim 37, in this scenario the 2nd shim set forth in the annotated figure would be removed), wherein the mating element and the recess have complementary shapes configured to limit movement of the second spacer with respect to the first spacer in a first direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774